Title: To George Washington from Lund Washington, 6 May 1778
From: Washington, Lund
To: Washington, George


                    
                        Dr Sir
                        Mount Vernon May 6th 1778
                    
                    Every day last Week Mr Custis and my self intended to set off for Camp, but was prevented by Rain. this was the reason why I did not write to you last Post, Custis now declines going his Duty Callg him to the Assembly—the reason why I did not set off for Camp this week is owing to indisposition, I got wet once or twice last week which brought on me a very bad Cold. this Added to an inflamation or breakg out on my uper lip, obliged me to take Physic. Colo. Fitzgerrald says he shall certainly set off for Camp on tuesday next at Farthest. I shall go with him—Captn Thos Triplett who expected I was to have been at Camp long before I shall, gave me a Letter to you incloseg his Commission—he finds he shall not be able to do the Duty of a Soldier, he cannot recover his health, at this time he is full of Boils—the Letter I shall bring—As in all probability I shall see you almost as soon as this Letter gets to hand, I shall only tell you the Family are in tolerable health—I have cured a Sufficient Qty of Fish for our people, together with about 160 or 70 Barrels of Shad for the Continent. My Compliments to Mrs Washington & am Dr Sir your affectionate Hbl. Servt
                    
                        Lund Washington
                    
                